Citation Nr: 0302863	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  97-14 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1966 to July 
1969. 

This case comes before the Board of Veterans' Appeals (Board) 
from an April 1996 RO decision which denied service 
connection for PTSD.  In January 2001, the Board remanded the 
claim to the RO for additional development.


FINDING OF FACT

There is credible supporting evidence that during service the 
veteran experienced a stressor which led to currently 
diagnosed PTSD.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from November 
1966 to July 1969.  His service personnel records note he 
served overseas in Vietnam from November 1967 to July 1969 
with the 4th Infantry Division of the 4th Aviation Battalion 
of Company B, and his occupational specialties during this 
time were wheeled vehicle mechanic and heavy truck driver.  
Service records reflect that he was awarded the Air Medal for 
meritorious achievement, with over 25 aerial missions in 
support of combat ground forces.  The records do not show 
that he engaged in combat or received any combat citations.  
His service medical records contain no indication of any 
psychiatric condition, and his separation examination in July 
1969 noted a normal psychiatric system.

Private medical records from April to July 1970 show the 
veteran being hospitalized in connection with drug addiction.  
His history included using some drugs in Vietnam, continuing 
with LSD and other drugs since service, and recent legal 
problems over drug use.  It was noted he had spent about 20 
months in the Vietnam war zone.  During hospitalization, 
various diagnoses were considered, and the final diagnosis 
was latent-type schizophrenia.  It was noted that post-combat 
adjustment was felt to be a stressful factor.

VA outpatient and hospital treatment records from 1992 to 
1995 show the veteran being treated for psychiatric symptoms, 
and there were a variety of diagnoses including PTSD, drug 
and alcohol abuse, depression, and possible paranoid 
schizophrenia.

In June 1995, the veteran submitted his claim for service 
connection for PTSD.

In August 1995, the veteran was given a VA PTSD examination.  
He indicated that he had experienced difficulty re-adjusting 
to life after returning from Vietnam.  He stated that he had 
spent time as a door gunner on helicopters in Vietnam, and 
had had a variety of traumatic experiences.  He reported that 
he began using drugs while in Vietnam and continued 
afterwards.  He said that he experienced nightmares and 
flashbacks, had difficulty getting along with other people, 
and was sensitive to noises.  It was reported that there was 
also evidence of depression, anxiety, and marked 
suspiciousness.  The examiner's diagnoses were PTSD, 
substance abuse and alcohol dependency by history, and 
schizoid personality traits.  The examiner opined that the 
veteran's PTSD was probably service-connected and had been 
aggravated over the years by drug and alcohol use.  

In September 1995 and later the veteran submitted statements 
listing alleged stressors encountered while stationed in 
Vietnam.  He reported he performed helicopter door gunner 
duties and witnessed casualties.  He said that on two 
occasions he was on an aircraft which went down, and was shot 
at once.  He reported that he was on a base which came under 
rocket attack, and said that a friend of his was killed when 
his helicopter flew into a hillside.  He stated that he went 
to search for his friend, but was unable to find his friend 
or any remains. 

VA outpatient treatment records from 1995 to 1998 show 
continuing treatment for various diagnosed psychiatric 
symptoms, and PTSD was assessed at times.

In January 1998, an Operational Report - Lessons Learned from 
the veteran's unit was submitted by the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR).  These 
records show that the 4th Aviation Batallion was deployed in 
the Kontum, Pleiku, Darlac, and part of the Binh Dinh 
provinces in Vietnam during the period ending July 31, 1969.  
The Dak To - Ben Het areas of the Kontum Province were 
indicated to be the scene of numerous rocket and mortar 
attacks in May and June of 1969.  The Pleiku City - Camp 
Enari area was indicated to have come under rocket attack in 
June 1969.  A Casualty Report submitted also verified the 
death of James T. Cofer (the veteran identified his friend 
who crashed into a hillside as "Cofer")  on May 18, 1969 
while aboard a military aircraft which crashed and burned 
upon return from a combat operation.

A report of a September 1998 VA psychiatric examination (with 
October 1998 addendum) notes the veteran reported a variety 
of symptoms such as flashbacks and intrusive thoughts about 
Vietnam.  The examiner's diagnosis was PTSD, with paranoid 
and delusional thought disorder and significant sleep 
deprivation.  It was indicated that the veteran's alcohol 
abuse was somewhat active and his marijuana abuse was in 
partial remission.

In January 2002, the veteran was again given a VA PTSD 
examination.  He mentioned he was a helicopter door gunner in 
Vietnam but was unable to describe traumatic events in 
significant detail.  It was noted that past diagnoses had 
included substance abuse, schizophrenia, and PTSD, and the 
examiner commented that PTSD was not the entire problem.  
Following current examination, the impressions were paranoid 
schizophrenia, PTSD, and history of polydrug use reportedly 
in remission.  

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim for service 
connection for PTSD.  Relevant medical records have been 
obtained and VA examinations have been provided.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The veteran has had a number of psychiatric diagnoses over 
the years.  One of the diagnoses has been PTSD due to 
reported Vietnam stressors, and that diagnosis and medical 
nexus information appear adequate.  The outcome of this case 
turns on proof of a service stressor.

The veteran's Army service records indicate that while in 
Vietnam he worked as a wheeled vehicle mechanic and heavy 
truck driver.  He was awarded the Air Medal, so he did have 
some aerial duties, although it is not clear that such duties 
involved combat.  He received no combat decorations and there 
is no other objective evidence of participation in combat.  
Upon the evidence of record, the Board is unable to find that 
the veteran personally participated in combat.  As it is not 
shown the veteran engaged in combat, his assertions of 
service stressors are not sufficient to establish the 
occurrence of such events.  Rather, his alleged service 
stressors must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet.App. 124 (2002); Fossie v. 
West, 12 Vet. App. 1 (1998);  Cohen v. Brown, 10 Vet. App. 
128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  Under 
DSM-IV, concerning a diagnosis of PTSD, a sufficient stressor 
is one in which a person has been exposed to a traumatic 
event in which the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others; and the person's 
response involved intense fear, helplessness, or horror.  See 
38 C.F.R. § 4.125; Cohen , supra.

One of the veteran's claimed service stressors appears to be 
rocket and mortar attacks in Vietnam.  A recent court 
decision indicates that a rocket attack at a large base in 
Vietnam may be a sufficient PTSD stressor, and a veteran's 
claimed personal exposure to the attack will be 
satisfactorily corroborated by his presence with his unit 
which was known to be generally exposed to the attack.  
Pentecost, supra.  Some documents from USASCRUR verify rocket 
and mortar attacks against the veteran's unit in Vietnam.  
Although the records do not state whether the veteran was 
immediately on the scene of such attacks, he claims he was 
exposed to such attacks.  Because the facts of the instant 
case are analogous to those present in Pentecost regarding 
corroboration of a stressor, the Board finds this particular 
stressor to be satisfactorily corroborated.  

In sum, all elements for service connection for PTSD are 
established.  The Board finds PTSD was incurred in service, 
warranting service connection.  The benefit-of-the-doubt rule 
has been applied in reaching this decision.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for PTSD is granted.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

